PER CURUIM:
FINAL JUDGMENT REAPPORTIONING THE MISSISSIPPI LEGISLATURE
Plaintiffs, black citizens of the United States and residents and registered voters of the State of Mississippi qualified to vote in state legislative elections, having filed this action as a class action on behalf of all others similarly situated, and this action having proceeded as a class action on behalf of the class defined as all black citizens and registered voters of the State of Mississippi qualified to vote in state legislative elections, and plaintiffs having filed their Amended Complaint herein on April 15, 1975, and defendants having filed their answer on April 21, 1975, and the United States having been granted leave to intervene on June 11, 1975, and in conformity with the mandate of the United States Supreme Court in Connor v. Finch, 431 U.S. 407, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977), this action having gone to trial on November 21 and 22, 1977, and trial having been completed on February 14, 1978, and the parties having waived findings of fact and conclusions of law, and the Court finding that the districts provided herein meet the requirements of a court-ordered legislative reapportionment plan and that the entry of this plan in compliance with the mandate of the United States Supreme Court, dated March 26, 1979, would serve the ends of justice, it is
ORDERED, ADJUDGED, and DECREED that the defendants Cliff Finch, Governor of Mississippi, A. F. Summer, Attorney General of Mississippi, Heber Ladner, Secretary of State of the State of Mississippi, being the Election Commissioners of the State of Mississippi, their officers, agents, servants, employees, attorneys, successors in office and all persons in active concert and participation with them, are hereby permanently enjoined as follows:
1. The following state legislative districts for the Mississippi Senate and House of Representatives are hereby ordered into full force and effect for the 1979 regular state legislative elections and thereafter unless and until altered according to law:




*695


*696Dist. No. Description 10 THE COUNTIES OF GRENADA and TALLAHATCHIE and the following Precincts in YALOBUSHA COUNTY: Scobey, Tillatoba, and Oakland Percent Percent Black Population Variance Pop. 41,248 -3.24% 51.93% 11 THE COUNTIES OF PANOLA and QUITMAN 42,717 0.19% 53.54% 12 COAHOMA COUNTY: TUNICA COUNTY: Precincts 6,8, and 10 44,386 4.11% 65.29% 13 BOLIVAR COUNTY: Except the Precincts of Duncan-Alligator and Shelby 43,253 1.45% 59.54% 14 WASHINGTON COUNTY: The Precincts of Extension Building, Episcopal Church, American Legion, Brent Center, Police Station, Leland City Hall, Leland Community Center, Industrial College, and Brown Community Center 41,199 -3.36% 61.95% 15 SUNFLOWER COUNTY: BOLIVAR COUNTY: The Precincts of Duncan-Alligator and Shelby 43,203 1.33% 64.45% 16 LEFLORE COUNTY 42,111 -1.22% 57.88% 17 THE COUNTIES OF CARROLL, CHOCTAW, MONTGOMERY, and WEBSTER, plus the following area in ATTALA COUNTY: Beat 2 and the Precincts of Carmack, Salem, and Hesterville Percent Black VAP 44.24% 46.34% 59.17% 51,04% 56.79% 51.79% 43,225 1.38% 36.69% 30.26%

*697


*698Percent Percent D-jst. . Percent Black Black No. Description Population Variance Pop- VAP 23 THE COUNTIES OF HOLMES and HUMPHREYS: YAZOO COUNTY: Beat 4, and Deasonville Precinct 41,605 -2.41% 67.11% 59.86% 24 THE COUNTIES OF ISSAQUENA and SHARKEY: WASHINGTON COUNTY: The Precincts of Wayside, Glen Allan, Ward's Center, Avon, Areola, Italian Club, County Garage, Dari ove, Bourbon, County Recreation Center, and Hollandale 41,056 -3.70% 49.75% 25 WARREN COUNTY: 44,981 5.50% 40,80% 38.33%




*699



*700



*701



*702



*703



*704






*705



*706



*707



*708



*709



*710



*711



*712



*713



*714



*715



*716



*717



*718



*719



*720



*721



*722



*723



*724



*725



*726


*727IT IS ORDERED, ADJUDGED, and DECREED that the within and foregoing is the final judgment of this Court as to the geographical descriptions of the various legislative districts therein described.
IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Court retains jurisdiction of this case for the limited purpose of appropriately disposing of such ancillary matters, not going to the merits of the case, as costs, attorneys fees, appropriate action as to those precincts which have been divided by this Order, and the like.
Our purpose is to enter a final judgment on the merits in this legislation in order that any party wishing to do so may promptly appeal to the Supreme Court of the United States as per its most recent Order in this case.
It being made known to the Court that the Counties of DeSoto, Panola and Yazoo have recently been redistricted in compliance with the one man one vote rule, the Court retains jurisdiction for the purpose of making any necessary amendment to this Judgment within ten (10) days in order that reapportionment plans will coincide within the electoral situation in said counties.
In order that the corrections herein appearing may be accomplished, our previous Judgment of April 11, 1979, filed herein is hereby withdrawn and set aside.
The Attorney General of Mississippi, one of the defendants in this case, will provide three (3) copies of this Judgment to all Circuit Clerks in the State of Mississippi, and one copy to each of the members of the Legislature.